In an action, inter alia, for a judgment declaring that certain defendants are obligated to defend and indemnify the plaintiff in an action to recover damages for personal injuries entitled Dean v Crown Constr. Corp., commenced in the Supreme Court, Kings County, under index No. 15633/94, the defendant Cigna Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Martin, J.), dated October 13, 2004, as granted those branches of the plaintiffs motion which were to restore the action and for leave to amend the complaint to add a cause of action against it pursuant to Insurance Law § 3420, and the defendants Crown Partition, Inc., and Royal Insurance Company separately appeal, as limited by their respective briefs, from so much of the same order as granted that branch of the plaintiffs motion which was to restore the action.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly granted that the branch of the plaintiffs motion which was to restore the action (see Travis v Cuff, 28 AD3d 749 [2006]; Islam v Katz Realty Co., 296 AD2d 566 [2002]). Further, the court properly granted that branch of the plaintiff’s motion which was for leave to amend the complaint to add a cause of action pursuant to Insurance Law § 3420 against the defendant Cigna Corp. (see Tarantini v Russo Realty Corp., 273 AD2d 458 [2000]).
The parties’ remaining contentions are without merit. Ritter, J.E, Goldstein, Rivera and Spolzino, JJ., concur.